Title: Thomas Jefferson: Application of the Funds of the University of Va., ca. 31 Dec. 1823?, 31 December 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Funds of the University.Application of the Funds.Balance onhand at theclose of every yearDD1820. Apr. 1st loan40,0001820. Apr. Debts10,000Oct. do20,0001821. Jan. 1. To compleat the 7. pavilions & 31. Dormitories first built.18,0001821. Jan. 1. Annuity15,000.1st half of the3. pavils& 24. Dorms  begun 1820.13,8001st half of the3. hotels& 25. Dorms E. street begun 1820.9,500Dr Cooper’s 2d payment750residuary expences of the year 18203,500Interest on the 1st loan for the year 18202,00075,00057,55017,4501821. Oct. 1. 2d loan60,0001821. Apr. 1.17. Marble capitels from Italy. cost 1632. D freight 152. D say1,8001822. Jan. 1. Annuity15,000.1822. Jan. 1.2d half of the 3. pavils & 24. Dorms begun in 1820.13,8002d half of the 3. hotels & 25. Dorms on E. street begun in 1820.9,500walls of gardens, backyards, necessaries, 100,000. bricks1,0003. Hotels & 25. Dormitories on W. street to be built in 1821.19,000Library—walls 1,200,000. bricks12,000roof, windows, doors, floors, stairs.suppose12,000residuary expences of the year 18213,500Interest on 120,000. D for 18217,20075,00079,800.12,6501823. Jan. 1. Annuity15,0001823. Jan. 1.Library. insidesuppose12,00010. marble Capitels cost 374. D freight 46. D each4,2006. dohalf do187.23. each1,260.residuary expences of the year 18222,500.Interest on 120,000. D. for 1822.7,200.27,160490.165,000164,510
                        
                    